Citation Nr: 0840438	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the benefits sought on 
appeal.  

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of this hearing 
has been associated with the claims file.

At the time of the hearing, the veteran submitted additional 
evidence.  He waived initial consideration of this evidence 
by the agency or original jurisdiction, the RO in this case.  
See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has hearing loss and tinnitus 
due to his prolonged exposure to excessive noise while on 
active duty.  During his Board testimony, he detailed several 
sources of in-service acoustic trauma, including weaponry 
fire, aircraft noise, and the frequent use of a loud whistle 
while he was a lifeguard.  The veteran denied any appreciable 
noise exposure after service.

Upon a pre-induction medical examination completed in 
September 1965, the veteran underwent audiological testing 
that included audiometric readings.  The Board observes that 
service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As this evaluation was conducted prior to October 
1967, the Board has converted the ASA units to ISO units as 
shown below.  

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
5
--
30
LEFT
20
10
10
--
35

Readings were not taken at 3000 Hertz.  The clinician adding 
notes to this record did not diagnosis a hearing loss 
disability. 

Upon a September 1968 report of medical history, completed 
prior to separation from service, the veteran marked that he 
did not have a history of hearing loss.  Audiometric testing, 
recorded in a September 1968 report of medical examination, 
revealed the following readings:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Readings were not taken at 3000 Hertz.

The veteran did not seek evaluation or treatment for hearing 
loss or tinnitus during service.

The veteran has indicated that he underwent audiological 
testing in 1982, at which time he was informed that he had 
hearing loss.  This record is not available.

In a July 2005 letter, a private clinician wrote that the 
veteran underwent an audiological examination in June 2005.  
He wrote that the results of that testing revealed bilateral 
high frequency sensorineural hearing impairment consistent 
with noise exposure.  He also noted that the veteran's 
complaints of tinnitus, and indicated that testing showed 
responses relevant to tinnitus.  




This audiometric testing completed in June 2005 revealed the 
following thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
40
--
75
LEFT
20
20
10
--
60

Readings were not taken at 3000 Hertz.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The service medical records outlined above indicate that the 
veteran had some amount of hearing loss at the time of 
entrance into service (see Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) ("the threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels indicate some degree of 
hearing loss")) but a hearing loss disability, as defined by 
the applicable VA regulation (38 C.F.R. § 3.385) is not 
apparent upon entry or at the time of his separation 
examination.  The service medical records are negative for 
any indication of tinnitus.

There is no post-service evidence of hearing loss or tinnitus 
until many years post-service.  The clinician's July 2005 
letter, however, indicates that he found the veteran to have 
hearing loss consistent with acoustic trauma and recommended 
referral to the "VA system for consideration of Service 
Connected Certification."  Since the veteran's only history 
of acoustic trauma is during service, this statement can 
arguably be construed as an opinion in support of a nexus 
between hearing loss and service.  On the other hand, as 
noted above, the veteran's audiological examination just 
prior to his separation from service showed that his hearing 
was well within normal limits and there is no post-service 
medical evidence of a hearing deficit until decades after his 
service discharge.  Under these circumstances, the Board 
finds that a remand is necessary in order to obtain a VA 
audiological examination in which the examiner will provide 
an opinion regarding whether the veteran's current hearing 
loss and tinnitus are linked to service.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, all VA medical examination and treatment 
reports, and any private medical records that may be 
available, which pertain to hearing loss or tinnitus, must be 
obtained for inclusion in the record.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims on 
appeal must be obtained for inclusion in 
the record

2.  The veteran should be scheduled for 
a VA audiological examination.  The 
claims file should be sent to the 
examiner.

After a review of the relevant evidence 
in the claims file, to include the 
reports of the audiological examinations 
and July 2005 private medical statement 
noted above, the audiological 
examination and any other tests that are 
deemed necessary, the examiner should 
then provide an opinion regarding the 
following:

a) Is it at least as likely as 
not (50 percent or greater 
probability) that any current 
hearing loss began during 
service or is causally linked 
to any incident of active 
duty, to include exposure to 
excessive noise?

b) Is it at least as likely as 
not (50 percent or greater 
probability) that the 
veteran's tinnitus began 
during service or is causally 
linked to any incident of 
active duty, to include 
exposure to excessive noise?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the veteran's claim for 
service connection for bilateral hearing 
loss and tinnitus must be adjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  

If either benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).


